MEMORANDUM **
Oscar Meza-Vera appeals from his guilty plea conviction and sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. Meza-Vera contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), his sentence should not have exceeded the two-year statutory maximum sentence pursuant to 8 U.S.C. § 1326(a). Meza-Vera’s contentions are foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert, denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001); United States v. Castillo-Rivera, 244 F.3d 1020, 1024 (9th Cir.2001); and United States v. Martinez-Martinez, 295 F.3d 1041, 1043 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.